DETAILED ACTION

Status of Claims
This Final Office Action is in response to the communications filed 21 October 2021.
Claims 1, 7-9, 14-16 have been amended.
Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Rejections - 35 USC § 101
Examiner withdraws the 35 USC 101 rejections in view of the Applicant’s amendments. The independent claims have been amended to recite the following limitations (representative claim 1):
receiving, by a processor, a user profile information associated with a user for creating a digital business card, the user profile information used for creating the digital business card comprises  personal information and one or more of: one or more social media links; one or more photos; and one or more videos; creating, by the processor, the digital business card for the user based on the received user profile information, wherein the digital business card is a microsite created in form of one or more progressive web pages; generating, by the processor, a Uniform Resource Locator (URL) or a web address for the created digital business card and displaying the generated URL on a user device; and facilitating, by the processor, sharing the generated URL of the digital business card with one or more individuals in an access mode by the user using a messaging platform, wherein in one access mode, additional information of the digital business card is shared as a private URL for a limited amount of time.
The independent claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. The claims do not recite a mathematical relationship, formula, or calculation. With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interactions. While some of the limitations may be based on business activity or interaction, fundamental economic concepts or commercial and legal interactions are not recited in the claims. The claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sodaitis et al (US 2019/0253516 A1) in view of Vegh (US 20130185322 A1) in view of Pinney (US 20180190050 A1).
Claims 1 and 9: Sodaitis discloses A server system, comprising: a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory and thereby cause the server system to at least and a method for exchanging digital business cards (see P[0012]), comprising: 
receiving, by a processor, a user profile information associated with a user for creating a digital business card, the user profile information used for creating the digital business card comprises personal information and one or more of: one or more social media links; one or more photos; and one or more videos; creating, by the processor, the digital business card for  the user based on the received user profile information, (see P[0047]: This software application allows a user to build an electronic interactive business card 1, as illustrated in FIG. 1. In the first step, account registration 23, the user selects an account type 24 at either a basic or professional level 25, or enterprise level 26. A user selects a username and password 27 for submission and storage 28. At the enterprise level 26, a user will submit contact information 29 for submission and creation of enterprise level data 30. P[0048]: In the second step, electronic business card creation 31, the system may provide one or more templates 32 for designing the electronic business card that includes data entry fields allowing a user to upload personal 33 and company information 34, including, but not limited to: a personal image, a business image, a trademark, a logo, name, address(es), address URL links, phone number(s), fax number(s), e-mail addresses(s), website links, social media links, and social media tags).
Sodaitis does not expressly disclose the following limitations but Vegh which also discloses a method and system of sharing electronic cards teaches, wherein the digital business card is a microsite created in form of one or more progressive web pages, generating, by the processor, a Uniform Resource Locator (URL) or a web address for the created digital business card and displaying the generated URL on a user device and facilitating, by the processor, sharing the generated URL of the digital business card with one or more individuals in an access mode by the user using a messaging platform (See P[0021]:  an individual or business may share an electronic contact card by sharing a uniform resource locator (URL) address associated with the electronic contact card or a file of the electronic contact card via a messaging service, website or other data sharing technique. P[0023]: When this static file URL address 110 is activated on a web browser, a command may be sent to a server for the electronic contact card associated with the file reference 112 to be streamed or otherwise transmitted to the web browser).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the electronic interactive business card system of Sodaitis, wherein the digital business card is a microsite created in form of one or more progressive web pages, generating, by the processor, a Uniform Resource Locator (URL) or a web address for the created digital business card and displaying the generated URL on a user device and facilitating, by the processor, sharing the generated URL of the digital business card with one or more individuals in an access mode by the user using a messaging platform as taught by Vegh so that “electronic contact cards may be easily shared with others” (Vegh, P[0021]).
Sodaitis and Vegh do not expressly disclose the following limitations but Pinney teaches wherein in one access mode, additional information of the digital business card is shared as a private URL for a limited amount of time (see P[0009]: In one aspect, the predetermined resource access criterion comprises one or more of: a time limit for access has not expired for the unique recipient ID. P[0011]: Access levels are defined to place bounds on the type and extent of information that may be utilized by a card recipient. In one embodiment, one or more access levels are defined and stored in an access level database for subsequent association with a particular unique recipient ID, and each respective access level establishes limits regarding content and extent of the resource information that may be accessed by the prospective recipient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sodaitis and Vegh with the system and method wherein in one access mode, additional information of the digital business card is shared as a private URL for a limited amount of time as taught by Pinney so that “particular recipients may gain tailored access to information resources that the card provider is to make available, without providing unnecessary free access to wide ranging categories of information, particularly information that is sensitive in nature” (Pinney, P[0007]).
Claim 16 recites substantially similar limitations to claim 1 above. Sodaitis further discloses a marketable entity (see at least P[0048]: allowing a user to upload personal 33 and company information 34, including, but not limited to: a personal image, a business image).
Clams 2, 10 and 17: The combination of Sodaitis, Vegh and Pinney discloses the claimed invention as applied to claims 1, 9 and 16 above. Sodaitis further discloses storing, by the processor, the user profile information in a database (see P[0048]: Once the electronic business card 1 is created, it is saved 35 to the system servers). 
Claims 3, 11 and 18: The combination of Sodaitis, Vegh and Pinney discloses the claimed invention as applied to claims 1, 9 and 16 above. Sodaitis further discloses receiving, by the processor, a request to view the digital business card from a mobile device associated with an individual; and upon receiving the request, displaying, by the processor, the digital business card on the mobile device associated with the individual (see P[0052]: Once the recipient receives the SMS text 39, he or she may open the card 1 on their smart phone or tablet to view it and save a bookmark to their mobile device.).  
Claims 4, 12 and 19: The combination of Sodaitis, Vegh and Pinney discloses the claimed invention as applied to claims 1, 9 and 16 above. Sodaitis further discloses wherein displaying the digital business card comprises: allowing, by the processor, one or more actions to be performed on the digital business card by the individual (see Fig. 1, P[0032]:  the interactive profile comprises at least one link to a phone number designated by the originator for direct access through a mobile phone system on the recipient mobile device.).  
Claims 5 and 13: The combination of Sodaitis, Vegh and Pinney discloses the claimed invention as applied to claims 4, and 12 above. Sodaitis further discloses, wherein the one or more actions comprise: accessing the one or more social media links included in the digital business card; adding the digital business card as a contact on the mobile device; sharing the digital business card; sending a text to the user; making a call to the user; sending an e-mail to the user; and writing and viewing reviews (see Fig. 1, P[0031-0032]:  the interactive profile comprises at least one link to a phone number designated by the originator for direct access through a mobile phone system on the recipient mobile device). 
Claim 6: The combination of Sodaitis, Vegh and Pinney discloses the claimed invention as applied to claim 1 above. Sodaitis further discloses wherein the user profile information included in the digital business card is added in contact information while adding the digital business card as the contact on the mobile device (see P[0052]: Once the recipient receives the SMS text 39, he or she may open the card 1 on their smart phone or tablet to view it and save a bookmark to their mobile device. In one embodiment of the subject invention, the recipient may also receive an optional secondary text with a personal message from the card owner. In embodiments of the subject invention, the card may be downloaded to each recipient's mobile device as a V-card.).  
Claims 7 and 14: The combination of Sodaitis, Vegh and Pinney discloses the claimed invention as applied to claims 1 and 9 above. Sodaitis further discloses, wherein the digital business card is shared by the user with each individual of the one or more individuals in the access mode (see P[0051]: As illustrated in FIGS. 1 and 7, the card owner 36 may share 37 the card with a recipient by first pressing a touch-activated share button 14 on the card 1 display).  
Claims 8, 15 and 20: The combination of Sodaitis, Vegh and Pinney discloses the claimed invention as applied to claims 1, 9 and 16 above. Sodaitis further discloses, wherein the access mode is one of: a private mode; and a public mode (see P[0058]: In further embodiments of the system, a card owner may share a public link of their electronic business card to recipients without requiring any system authentication as the analytics are fed in by the owner. The recipient can view the business card immediately without entering any of the details as the system analytics will read what is fed in by the card owner. P[0061]: private link).  

Response to Arguments
Applicant’s arguments with respect to the 35 USC 102 rejections of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629